DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2013/0285911 to Nissen et al. (“Nissen”); “BLE Series Part 1: A Brief Overview of Bluetooth Low Energy” by Rida Idil (“Idil”); “Top 7 Reasons to Replace Your Microcontroller with a MAX® 10 FPGA” by Joe Delaere et al. (“Delaere”); and knowledge commonly known in the art as evidenced by “Design of an integrated programming and operating system Part I: System considerations and the monitor” by A.S. Noble, Jr. (“Noble”), “Flash Memory BIOS for PC and Notebook Computers” by Jerry Jex (“Jex”), and “The Free On Line Dictionary of Computing” (“FOLDOC”).

In reference to Claim 1, Nissen discloses a method, comprising: receiving a wireless packet (See Paragraphs 12, 16, and 25) in an information handling system (See Figure 1 Number 10), the wireless packet being a wireless input/output (I/O) wake request (See Paragraphs 16, 25, 27, and 30) from a wireless peripheral device (See Figure 1 Number 26) that is received at the same time that a host processor (See 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen using the BLE interface and advertising packets of Idil, with the FPGA integrated circuit processor of Delaere, and with the well-known OS and BIOS as the programs of the Information handling system, resulting in the invention of Claim 1, because Nissen is not limited as to the type of wireless or Bluetooth interface used (See Paragraphs 12, 16, and 25 of Nissen), and the simple substitution of the BLE interface and advertising packet of Idil as the Bluetooth interface and wake packet of Nissen would have yielded the predictable result of using a wireless interface that presents many advantages in performance metrics such as ensuring very low power consumption and improving reliability, and which can support communication with a wide variety of operating systems (See Page 1 Paragraph 1 of Idil); because Nissen is not limited as to the type of processor used, and the simple substitution of the FPGA integrated circuit processor of Delaere as the processor of Nissen would have yielded the predictable results of providing flexibility and scalability by allowing customization for product differentiation and optimization (See Page 1 Section ‘Introduction’ of Delaere) and allowing for customizable features that can change in real time in the field and provide the ability to upgrade the processor hardware due to emerging standards, missing functionality, or product upgrades (See 

In reference to Claim 3, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen further discloses that the receiving comprises receiving the wireless advertising packet in the information handling system while the information handling system is in one of an Advanced Configuration and Power Interface (ACPI) reduced power state S3 (See Figure 3 Number 50 and Paragraph 8), S4 (See Figure 3 Number 48 and Paragraph 8) or S5 (See Figure 3 Number 46 and Paragraph 8); and where the waking comprises transitioning the information handling system from the ACPI reduced power state to an ACPI S0 state (See Figure 3 Number 60 and Paragraphs 8, 25, and 30).

In reference to Claim 4, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen further discloses transmitting the wireless advertising packet from the wireless peripheral device in response to a user input action to the wireless peripheral device (See Paragraphs 18-20, 25, and 30).

In reference to Claim 10, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen, as modified by Idil, further discloses verifying that the received wireless advertising packet is a wireless I/O wake request from the wireless peripheral device based on one or more packet characteristics of the wireless advertising packet as a precondition for turning on and powering the host programmable integrated circuit (See Paragraphs 16, 25, 27, and 30).

In reference to Claim 11, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen further discloses that the wireless peripheral device is a wireless keyboard, wireless mouse, wireless game controller, wireless pen, wireless totem, wireless touchpad or wireless smart phone (See Paragraph 9).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, and knowledge commonly known in the art, as applied to Claims 1 above, and further in view of US Patent Application Publication Number 2011/0021142 to Desai et al. (“Desai”).

In reference to Claim 2, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen further discloses that the host processor comprises a central processing unit (CPU) of the information handling system (See Paragraph 12).  Delaere further discloses that the host 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, and knowledge commonly known in the art using the BLE receiver of Desai, resulting in the invention of Claim 2, because Nissen and Idil are silent as to the structure of the BLE receiver, and the simple substitution of the BLE receiver of Desai as the BLE receiver of Nissen, Idil, Delaere, and knowledge commonly known in the art would have yielded the predictable .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, and knowledge commonly known in the art as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2019/0166635 to McColgan et al. (“McColgan”).

In reference to Claim 5, Nissen, Idil, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen, as modified by Delaere and knowledge commonly known in the art, further discloses verifying the identity of the wireless peripheral device and/or user of the wireless peripheral device before turning on and powering the host programmable integrated circuit and waking and executing the BIOS and OS of the information handling system by authenticating the wireless I/O wake request at the information handling system using passwords and identity information; and then only turning on and powering the host programmable integrated circuit device and waking and executing the BIOS and OS of the information handling system upon successful authentication of the wireless OS wake request (See Paragraph 25).  However, Nissin, Idil, and knowledge commonly known in the art do not disclose verifying the identity of the wireless peripheral device and/or user of the wireless peripheral device before waking and executing the BIOS and OS of the information handling system by authenticating the wireless I/O wake request at the information handling system using security keys and identity information previously 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissin, Idil, Delaere, and knowledge commonly known in the art using the BLE security key and identity information exchange and storage of McColgan, resulting in the invention of Claim 5, in order to yield the predictable result of improving the security of the system by authorizing the user and the wireless device without requiring entry of user verification or user action each time the wireless device is turned on and connects to the information handling system (See Paragraphs 57, 58, and 60 of McColgan).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, knowledge commonly known in the art, and McColgan as applied to Claim 5 above, and further in view of US Patent Application Publication Number 2019/0068772 to Lo et al. (“Lo”) and knowledge commonly known in the art as evidenced by “Bluetooth link keys on dual-boot systems” by Mantas Mikelenas (“Mikelenas”).

In reference to Claim 6, Nissen, Idil, knowledge commonly known in the art, and McColgan disclose the limitations as applied to Claim 5 above.  McColgan further discloses performing the following before receiving the wireless advertising packet: retrieving wireless pairing information from the wireless peripheral device, the wireless pairing information comprising the security keys and/or identity information (See Paragraphs 57-60); then storing the security keys and/or identity information in a non-volatile storage of the information handling system (See Paragraphs 57-60).  Nissin as modified by Delaere and knowledge commonly known in the art further discloses placing the information handling system in the state with the host programmable integrated circuit turned off and unpowered and with the BIOS and OS not awake and not executing on the information handling system after pairing with the wireless peripheral device (See Paragraphs 8, 21-22, and 25).  However, Nissen, Idil, knowledge commonly known in the art (as previously applied), and McColgan, do not explicitly disclose executing the BIOS of the information handling system to retrieve wireless pairing information from the wireless peripheral device in a pre-boot environment; then booting the OS on the information handling system to store the security keys and/or identity information in a registry of the OS on the non-volatile storage of the information handling system.  Lo discloses executing a BIOS of an information handling system to retrieve Bluetooth wireless pairing information from a wireless peripheral device in a pre-boot environment; then booting an OS on the information to store the wireless pairing information on the non-volatile storage of the information handling system (See Figure 4A and Paragraphs 3-5 and 40-44).  Official Notice is taken that storing Bluetooth configuration information including security keys and identity information, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, knowledge commonly known in the art, and McColgan with the BIOS retrieval of Bluetooth wireless pairing information and sharing with the OS of Lo and with the well-known storage of the wireless paring configuration data in the registry of the OS, resulting in the invention of Claim 6, in order to yield the predictable result of allowing the wireless paring information to be shared between the BIOS and the OS, thus allowing Bluetooth devices to be used during pre-boot and post-boot of the OS without requiring them to be manually paired again, thus allowing the Bluetooth peripheral to be more integrated with the information handling system (See Paragraphs 4 and 5 of Lo); and because McColgan and Lo are silent as to where the wireless pairing information is stored, and the simple substitution of the well-known registry of the OS as the storage location for the wireless paring information would have yielded the predictable result of providing the wireless information in a database that is commonly used to store configuration settings and which simplifies backup and restoration and improves system integrity (See Pages 1-2 of Mikelenas).

In reference to Claim 7, Nissen, Idil, Delaere, knowledge commonly known in the art, and McColgan disclose the limitations as applied to Claim 5 above.  McColgan further discloses performing the following before receiving the wireless advertising 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, knowledge commonly ..

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, knowledge commonly known in the art, and McColgan as applied to Claim 5 above, and further in view of knowledge commonly known in the art as evidenced by Mikelenas.

In reference to Claim 8, Nissen, Idil, Delaere, knowledge commonly known in the art, and McColgan disclose the limitations as applied to Claim 5 above.  McColgan further discloses performing the following before receiving the wireless advertising 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, knowledge commonly known in the art, and McColgan with the well-known storage of the wireless paring configuration data in the registry of the OS, resulting in the invention of Claim 8, because McColgan is silent as to where the wireless pairing information is stored, and the simple substitution of the well-known registry of the OS as the storage location for the wireless paring information would have yielded the predictable result of providing the wireless information in a database that is commonly used to store configuration .

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art, as evidenced by Noble, Jex, and FOLDOC.

In reference to Claim 13, Nissen discloses a system, comprising: an information handling system (See Figure 1 Number 10) comprising a host processor (See Figure 1 Number 12) that is programmed to execute programs of the information handling system (See Paragraphs 13 and 22); and a Bluetooth receiver coupled to an antenna of the information handling system (See Figure 1 Number 24 and Paragraphs 12, 16, and 25); where the Bluetooth receiver is programmed to receive a wireless packet (See Paragraphs 12, 16, and 25) as a wireless input/output (I/O) wake request (See Paragraphs 16, 25, 27, and 30) from a wireless peripheral device that is separate from the information handling system (See Figure 1 Number 26), the I/O wake request being received at the same time that the host processor is turned off an unpowered and the programs of the information handling system are not awake and not executing on the information handling system (See Figure 3 Numbers 46, 48, and 50 and Paragraphs 8, 21-22, and 25 [during ACPI standby {S3}, hibernate {S4}, and shutdown {S5} states, the processor is turned off and unpowered and does not execute any instructions, and thus the programs are not awake and not executing]); and then turn on and power the host processor and wake and execute the programs of the information handling system in 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen using the BLE interface and advertising packets of Idil, with the well-known OS and BIOS as the programs of the Information handling system, with the BLE receiver of Desai, and with the FPGA integrated circuit processors of Delaere, resulting in the invention of Claim 13, because Nissen is not limited as to the type of wireless or Bluetooth interface used (See Paragraphs 12, 16, and 25 of Nissen), and the simple substitution of the BLE interface and advertising packet of Idil as the Bluetooth interface and wake packet of Nissen would have yielded the predictable result of using a wireless interface that presents many advantages in performance metrics such as ensuring very low power consumption and improving reliability, and which can support communication with a wide variety of operating systems (See Page 1 Paragraph 1 of Idil); because Nissen is not limited as to the type of processor used, and the simple substitution of the FPGA integrated circuit processor of Delaere as the processor of Nissen would have yielded the predictable result of providing flexibility and scalability by allowing customization for product differentiation and optimization (See Page 1 Section ‘Introduction’ of Delaere) and allowing for customizable features that can change in real time in the field and provide the ability to upgrade the processor hardware due to emerging standards, missing functionality, or product upgrades (See Page 1 Section ‘Single-chip, instant-on 

In reference to Claim 14, Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art disclose the limitations as applied to Claim 13 above.  Nissen, as modified by Desai, Delaere, and knowledge commonly known in the art, further discloses that the host processor comprises a central processing unit (CPU) (See Paragraph 12); and wherein the first programmable integrated circuit comprises a 

In reference to Claim 15, Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art disclose the limitations as applied to Claim 13 above.  Nissen further discloses the wireless peripheral device (See Figure 1 Number 26), the wireless peripheral device accepting a user input action and transmitting the wireless advertising packet from the wireless peripheral device in response to the user input action (See Paragraphs 18-20, 25, and 30); where the wireless peripheral device is a wireless keyboard, wireless mouse, wireless game controller, wireless pen, wireless totem, wireless touchpad, or wireless smart phone (See Paragraph 9).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art as applied to Claim 1 above, and further in view of McColgan.

In reference to Claim 16, Nissen, Idil, and knowledge commonly known in the art disclose the limitations as applied to Claim 13 above.  Nissen, as modified by Delaere 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissin, Idil, Delaere, Desai and knowledge commonly known in the art using the BLE security key and identity information exchange and storage of McColgan, resulting in the invention of Claim 16, in order to .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, Desai, knowledge commonly known in the art, and McColgan as applied to Claim 16 above, and further in view of knowledge commonly known in the art as evidenced by Mikelenas.

In reference to Claim 18, Nissen, Idil, Delaere, Desai, knowledge commonly known in the art, and McColgan disclose the limitations as applied to Claim 16 above.  McColgan further discloses performing the following before receiving the wireless advertising packet: retrieving wireless pairing information from a server, the wireless pairing information comprising the security keys and/or identity information (See Paragraphs 57-60); then storing the security keys and/or identity information in a non-volatile storage of the information handling system (See Paragraphs 57-60).  Nissin as modified by Delaere and knowledge commonly known in the art further discloses placing the information handling system in the state with the host programmable integrated circuit turned off and unpowered and with the BIOS and OS not awake and not executing on the information handling system after pairing with the wireless peripheral device (See Paragraphs 8, 21-22, and 25).  However, Nissen, Idil, knowledge commonly known in the art (as previously applied), and McColgan, do not explicitly 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, Desai, knowledge commonly known in the art, and McColgan with the well-known storage of the wireless paring configuration data in the registry of the OS, resulting in the invention of Claim 18, because McColgan is silent as to where the wireless pairing information is stored, and the simple substitution of the well-known registry of the OS as the storage location for the wireless paring information would have yielded the predictable result of providing the wireless information in a database that is commonly used to store configuration settings and which simplifies backup and restoration and improves system integrity (See Pages 1-2 of Mikelenas).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, Desai, knowledge commonly known in the art, and McColgan as applied to Claim 16 above, and further in view of Lo and knowledge commonly known in the art as evidenced by Mikelenas.

In reference to Claim 17, Nissen, Idil, knowledge commonly known in the art, and McColgan disclose the limitations as applied to Claim 16 above.  McColgan further 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, knowledge commonly known in the art, and McColgan with the BIOS retrieval of Bluetooth wireless pairing information and sharing with the OS and the OS retrieval of Bluetooth wireless pairing information and sharing with the BIOS of Lo and with the well-known storage of the wireless paring configuration data in the registry of the OS, resulting in the invention of Claim 17, in order to yield the predictable result of allowing the wireless paring information to be shared between the BIOS and the OS, thus allowing Bluetooth devices to be used during pre-boot and post-boot of the OS without requiring them to be manually paired again, thus allowing the Bluetooth peripheral to be more integrated with the information handling system (See Paragraphs 4 and 5 of Lo); and because McColgan and Lo are silent as to where the wireless pairing information is stored, and the simple substitution of the well-known registry of the OS as the storage location for the wireless paring information would have yielded the predictable result of providing the wireless information in a database that is commonly used to store configuration settings and which simplifies backup and restoration and improves system integrity  (See Pages 1-2 of Mikelenas).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, and knowledge commonly known in the art as applied to Claim 1 above, and further in view of Lo.

In reference to Claim 9, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissin as modified by Delaere and knowledge commonly known in the art further discloses placing the information handling system in the state with the host programmable integrated circuit turned off and unpowered and the BIOS and the OS not awake and not executing on the information handling system (See Paragraphs 8, 21-22, and 25).  Nissen, Idil, Delaere, and knowledge commonly known in the art (as previously applied) do not explicitly disclose performing the following before receiving the wireless advertising packet: retrieving wireless pairing information from the wireless peripheral device or a server; then synchronizing the wireless pairing information between the BIOS and OS to provision the wireless pairing information on both the BIOS and OS before receiving the wireless advertising packet.  Lo discloses retrieving wireless pairing information from a wireless peripheral device or a server; then synchronizing the wireless pairing information between a BIOS and OS to provision the wireless pairing information on both the BIOS and OS before receiving a wireless advertising packet (See Figures 4A and 4B and Paragraphs 3-5 and 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, and knowledge commonly known in the art with the BIOS or OS retrieval of Bluetooth wireless pairing .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, and knowledge commonly known in the art as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2016/0183165 to Pelkey (“Pelkey”).

In reference to Claim 10, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissen as modified by Delaere and knowledge commonly known in the art further discloses verifying the identity of the wireless peripheral device and/or user of the wireless peripheral device before turning on and powering the host programmable integrated circuit and waking and executing the BIOS and OS of the information handling system (See Paragraphs 23-25).  Nissen, Idil, Delaere, and knowledge commonly known in the art (as previously applied) do not explicitly disclose verifying the identity of the wireless peripheral device and/or user of the wireless peripheral device before turning on and powering the host programmable integrated circuit and waking and executing the BIOS and OS of the information handling system when a sensed proximity between a user and/or wireless 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, and knowledge commonly known in the art with the security mode based on proximity of Pelkey, resulting in the invention of Claim 12, in order to yield the predictable result of preventing unauthorized access to the information handling system when the wireless peripheral device is not near it (See Paragraph 24 of Pelkey).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art as applied to Claim 13 above, and further in view of Lo.

In reference to Claim 19, Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Nissin as modified by Delaere and knowledge commonly known in the art further discloses that the at least one programmable integrated circuit is programmed to place the information handling system in the state with the host programmable integrated circuit turned off and unpowered and the BIOS and the OS not awake and not executing on the information handling system (See Paragraphs 8, 21-22, and 25).  Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art (as previously applied) do not explicitly disclose that the at least one programmable integrated circuit is programmed to perform the following before receiving the wireless advertising packet: retrieve wireless pairing information from the wireless peripheral device or a server; then synchronize the wireless pairing information between the BIOS and OS to provision the wireless pairing information on both the BIOS and OS before receiving the wireless advertising packet.  Lo discloses retrieving wireless pairing information from a wireless peripheral device or a server; then synchronizing the wireless pairing information between a BIOS and OS to provision the wireless pairing information on both the BIOS and OS before receiving a wireless advertising packet (See Figures 4A and 4B and Paragraphs 3-5 and 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, Desai, and .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art as applied to Claim 13 above, and further in view of Pelkey.

In reference to Claim 20, Nissen, Idil, Delaere, and knowledge commonly known in the art disclose the limitations as applied to Claim 13 above.  Nissen as modified by Delaere, Desai, and knowledge commonly known in the art further discloses that the first programmable integrated circuit is programmed to verify the identity of the wireless peripheral device and/or user of the wireless peripheral device before turning on and powering the host programmable integrated circuit and waking and executing the BIOS and OS of the information handling system (See Paragraphs 23-25).  Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art (as previously applied) do not explicitly disclose that the first programmable integrated circuit is programmed to verify the identity of the wireless peripheral device and/or user of the wireless peripheral device before turning on and powering the host programmable integrated circuit and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Nissen, Idil, Delaere, Desai, and knowledge commonly known in the art with the security mode based on proximity of Pelkey, resulting in the invention of Claim 20, in order to yield the predictable result of preventing unauthorized access to the information handling system when the wireless peripheral device is not near it (See Paragraph 24 of Pelkey).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 13-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “the I/O wake request” in Line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this refers to the previously claimed “wireless I/O wake request” of Lines 9-10.

Claim 19 recites the limitation “the at least one programmable integrated circuit” in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the term “comprising” in reciting the list of alternatives that the pre-determined packet characteristics can be selected from in Lines 12-14.  However, a Markush grouping is a closed group of alternatives requiring that a selection be made 

Claim 22 recites the limitation “additional wireless identification information” in Lines 3 and 7-8.  It is unclear as to what the “additional wireless identification information” is additional to, as the claims do not previously recite any wireless identification information.  

Claim 22 recites the limitations “additional wireless identification information” and “wireless identification information” at numerous locations.  It is unclear as to whether these refer to the same wireless identification information.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Objections

Claim 21 is objected to because of the following informalities:  the word “eon” has been used in place of the word “one” in Line 13.  Appropriate correction is required.

Allowable Subject Matter

Claim(s) 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.  The most relevant prior art references, as applied to Claim 2 (from which Claims 21-24 depend) above, fail to disclose all of the limitations of Claims 21-24 in the combinations as claimed.  Furthermore, such limitations would not have been obvious to one of ordinary skill in the art in view of the prior art.

Response to Arguments

Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive.

Applicant has references in support of the taking of Official Notice (See Page 15).  In response, the Examiner herein cites Noble, Jex, FOLDOC, and Mikelenas, as indicated in the above rejections, as evidence that the noticed facts are well known in the art.

Applicant has argued that Nissin does not disclose that the processor is powered off, since Nissen requires that the processor 12 still receive signals from receiver 24 (See Pages 13-14).  In response, the Examiner notes that Paragraph 25 of Nissin states that the computer may be put into a deactivation state where the processor can still receive signals, not that it must.  Furthermore, Nissin does not state what type of signals the processor can receive from the receiver during such a deactivation state.  Much like Applicant’s dependent Claim 3, Nissin explicitly makes clear that the system can be placed into an ACPI S3 standby state, S4 hibernate state, or S5 shutdown state (See Figure 3 Numbers 46, 48, and 50 and Paragraphs 8, 21-22, and 25).  As one of ordinary skill in the art would recognize, the ACPI Specification requires that, during ACPI S3, S4, and S5 states, the processor is turned off and unpowered and does not execute any instructions.  Removal of power from the processor is essential for the power saving of those modes and required for compliance with the specification.  Furthermore, Nissin explicitly discloses that “Full shut down may refer to a condition where all running applications are terminated and the computer is then shut down” (See Paragraph 22).  When placed in one of the aforementioned ACPI states, the processor must still be capable of activating and resuming operation upon the receiver receiving a wireless packet from the wireless mouse, and thus the receiver must necessarily have some way of triggering the processor to do so, even while the processor is powered down.  Thus, the deactivation state of Nissen is a state in which the processor is turned off and unpowered with no programs executing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185